 

Exhibit 10.2

 

PETROLEUM, NATURAL GAS AND GENERAL RIGHTS CONVEYANCE

 

THIS AGREEMENT made as of the 29th day of May, 2020.

 

BETWEEN:

 

BLUE SKY RESOURCES LTD., a body corporate, having an office in the City of
Calgary, in the Province of Alberta (hereinafter referred to as “Vendor”)

 

- and -

 

PETROLIA CANADA CORPORATION, a body corporate, having an office in the City of
Calgary, in the Province of Alberta (hereinafter referred to as “Purchaser”)

 



   

 

1.DEFINITIONS

 

In this Agreement, unless the context otherwise requires:

 

  (a) “Abandonment and Reclamation Obligations” means all obligations under the
Title Documents and the Regulations to:             (i) abandon the Wells;      
      (ii) decommission and remove the Tangibles, including associated
foundations and structures; and             (i) restore, remediate and reclaim
the lands to which the Surface Rights relate;           (b) “Adjustment Date”
means the hour of 12:02 a.m., Calgary time, on the 1st day of May, 2020;        
(c) “AER” means The Alberta Energy Regulator and any predecessor thereof;      
  (d) “AFE’s” means the authorities for expenditure and operations notices, if
any, set out in Schedule “B” under the heading “AFEs”;         (e) “Affiliate”
of any Person means any other Person who directly or indirectly controls, is
controlled by, or is under common control with, such Persons;         (f)
“Applicable Law” means any law, statute, regulation, rule, ordinance, order or
directive enacted or issued by any Governmental Authority having jurisdiction
over Vendor, Purchaser or the Assets, and includes, without limitation, the
provisions and conditions of any permit, license or other governmental or
regulatory authorization in respect of the Assets or any of them;

 

 

- 2 -

 

  (g) “Assets” means the Petroleum and Natural Gas Rights, the Tangibles and the
Miscellaneous Interests, and all interests of Vendor arising under and by virtue
of the Vermilion PSA;         (h) “Business Day” means a day other than a
Saturday, a Sunday or a statutory holiday in Calgary, Alberta;         (i) “CO&O
Agreements” means the agreement or agreements for the construction, ownership or
operation of any Tangibles or Surface Rights, if any, set out in Schedule “D”
under the heading “CO&O Agreements”;         (j) “Environmental Liabilities”
means any and all Losses and Liabilities in respect of environmental damage or
contamination located within, upon or under the Lands (whether or not resulting
from operations conducted with respect to the Assets) or lands appurtenant
thereto, or other environmental problems pertaining to the Lands or caused by
the Assets or the Lands or operations thereon or related thereto, however and by
whomsoever caused, and whether caused by a breach of the applicable Regulations
or otherwise, which occur or arise in whole or in part prior to, at or
subsequent to the date hereof, and regardless of whether or not a reclamation
certificate has been issued. Without limiting the generality of the foregoing,
such environmental damage or contamination or other environmental problems shall
include those arising from or related to (i) surface, underground, air, ground
water, surface water or marine environment contamination; (ii) Abandonment and
Reclamation Obligations; (iii) the restoration, cleanup or reclamation of or
failure to restore, cleanup or reclaim any part of the Assets or the Lands; (iv)
the removal of or failure to remove foundations, structures or equipment; (v)
the transportation, storage, use or disposal of toxic or hazardous substances or
hazardous, dangerous or non-dangerous oilfield substances or waste; (vi) the
release, spill, escape or emissions of toxic, hazardous or oilfield waste
substances; (vii) compliance with past, present and future Regulations relating
to the environment or the protection thereof and Regulations related to employee
and public health and safety matters; (viii) any operation carried out by others
on lands not part of the Assets but in proximity to the Assets, which operations
have caused damage to the environment; and (ix) damages and losses suffered by
Third Parties as a result of any of the foregoing;         (k) “Facilities”
means the facility or facilities, if any, set out in Schedule “C” under the
heading “Facilities”;         (l) “Governmental Authority” means any domestic
government, whether federal, provincial, state, territorial, local, regional,
municipal, or other political jurisdiction, and any agency, authority,
instrumentality, court, tribunal, board, commission, bureau, arbitrator,
arbitration tribunal or other tribunal, or any quasi-governmental or other
entity, insofar as it exercises a legislative, judicial, regulatory,
administrative, expropriation or taxing power or function of or pertaining to
government having jurisdiction over the Assets, the Parties or the Transaction;
        (m) “GST” means the goods and services tax administered pursuant to the
Excise Tax Act (Canada) or under any successor or parallel federal or provincial
legislation that imposes a tax on the recipient of goods and services;

 

 

- 3 -

 

  (n) “Joint Venture Contracts” means the agreement or agreements: (i) for the
transportation, processing or disposal of the Leased Substances or any of them
or substances produced in connection with the Leased Substances or any of them;
(ii) agreements for the contract operation by a Third Party of the Assets or any
of them, and (iii) agreements to provide transportation, processing or disposal
capacity or service to any Third Party, if any, set out in Schedule “D” under
the heading “Joint Venture Contracts”;         (o) “Lands” means the lands set
out in Schedule “A” under the heading “Lease Description / Rights Held”;        
(p) “Leased Substances” means all Petroleum Substances, rights to or in respect
of which are granted, reserved or otherwise conferred by or under the Title
Documents (but only to the extent that the Title Documents pertain to the Lands
and to the zones and formations set out in Schedule “A” under the heading “Lease
Description / Rights Held”);           (q) “Losses and Liabilities” means all
claims, liabilities, actions, proceedings, demands, losses, costs, penalties,
fines, damages and expenses which may be sustained or incurred by any of a Party
or its Representatives, including, without limitation, reasonable legal fees and
disbursements on a solicitor and client basis;         (r) “Miscellaneous
Interests” means, subject to any and all limitations and exclusions provided for
in this definition, all property, assets, interests and rights pertaining to the
Petroleum and Natural Gas Rights and the Tangibles, or either of them, but only
to the extent that such property, assets, interests and rights pertain to the
Petroleum and Natural Gas Rights and the Tangibles, or either of them, including
without limitation any and all of the following:             (i) contracts and
agreements relating to the Petroleum and Natural Gas Rights and the Tangibles,
or either of them, including without limitation gas purchase contracts,
processing agreements, transportation agreements and agreements for the
construction, ownership and operation of facilities; but unless included as
Production Contracts, excluding production sales contracts pertaining to the
Leased Substances or any of them that cannot be terminated on notice of 31 days
or less (without an early termination penalty or other cost), gas balancing or
similar agreements pertaining to the Leased Substances or any of them,
agreements for the transportation, processing or disposal of the Leased
Substances or any of them or substances produced in connection with the Leased
Substances or any of them, agreements for the contract operation by a Third
Party of the Assets or any of them and agreements to provide transportation,
processing or disposal capacity or service to any Third Party;             (ii)
the Surface Rights;             (iii) all records, books, documents, licences,
reports and data which relate to the Petroleum and Natural Gas Rights and the
Tangibles, or either of them, including any of the foregoing that pertain to
seismic, geological or geophysical matters; and

 

 

- 4 -

 

    (iv) the Wells (and no other wells), including the wellbores and any and all
casing;           (s) “Party” means a party to this Agreement;           (t)
“Permitted Encumbrances” means:             (i) liens for taxes, assessments and
governmental charges which are not due or the validity of which is being
diligently contested in good faith by or on behalf of Vendor;             (ii)
liens incurred or created in the ordinary course of business as security in
favour of the person who is conducting the development or operation of the
property to which such liens relate for Vendor’s proportionate share of the
costs and expenses of such development or operation;             (iii)
mechanics’, builders’ and materialmen’s liens in respect of services rendered or
goods supplied for which payment is not due;             (iv) easements, rights
of way, servitudes and other similar rights in land (including without
limitation rights of way and servitudes for highways and other roads, railways,
sewers, drains, gas and oil pipelines, gas and water mains, electric light,
power, telephone, telegraph and cable television conduits, poles, wires and
cables) which do not materially impair the use of the Assets affected thereby;  
          (v) the right reserved to or vested in any Governmental Authority by
the terms of any lease, licence, franchise, grant or permit or by any statutory
provision, to terminate any such lease, licence, franchise, grant or permit or
to require annual or other periodic payments as a condition of the continuance
thereof;             (vi) all Regulations and rights of general application
reserved to or vested in any Governmental Authority to levy taxes on the Leased
Substances or any of them or the income therefrom, and governmental requirements
and limitations of general application as to production rates on the operations
of any property;             (vii) statutory exceptions to title, and the
reservations, limitations, provisos and conditions in any original grants from
the Crown of any of the mines and minerals within, upon or under the Lands;    
        (viii) any security held by any Third Party encumbering Vendor’s
interest in and to the Assets or any part or portion thereof, in respect of
which Vendor delivers a discharge or no interest letter to Purchaser concurrent
herewith;

 

 

- 5 -

 

    (ix) the Production Contracts and agreement or agreements (if any) for the
sale of Leased Substances that are terminable on not greater than 31 days’
notice (without an early termination penalty or other cost); and             (x)
all royalty burdens, liens, penalties, conversion rights and other claims of
Third Parties set out in Schedule “A” under the heading “Royalty /
Encumbrances”;           (u) “Person” means any individual (or group of
individuals), corporation, limited or unlimited liability company, joint
venture, partnership (limited or general), trust, trustee, executor or similar
official, Governmental Authority or other legal entity;         (v) “Petroleum
and Natural Gas Rights” means all rights to and in respect of the Leased
Substances and the Title Documents (but only to the extent that the Title
Documents pertain to the Lands), including without limitation the interests set
out in Schedule “A” beside “VERMILION RESOU” under the heading ““WI” under the
heading “DOI Code”;           (w) “Petroleum Substances” means any of crude oil,
crude bitumen and products derived therefrom, synthetic crude oil, petroleum,
natural gas, natural gas liquids, and any and all other substances related to
any of the foregoing, whether liquid, solid or gaseous, and whether hydrocarbons
or not, including without limitation sulphur;         (x) “Purchase Price” has
the meaning ascribed to that term in subsection 3(a);         (y) “Regulations”
means all statutes, laws, rules, orders and regulations in effect from time to
time and made by any Governmental Authority having jurisdiction over the Assets;
        (z) “Representatives” means, with respect to any Party, its Affiliates,
and the respective directors, officers, servants, agents, advisors, employees
and consultants of that Party and its Affiliates;         (aa) “Right of First
Refusal” or “ROFR” means a right of first refusal, pre-emptive right of purchase
or similar right whereby any Third Party has the right to acquire or purchase
any of the Assets as a consequence of the Parties entering into this Agreement
or the Transaction;         (bb) “Sale Contracts” means the agreement or
agreements for the sale of Leased Substances, if any, set out in Schedule “D”
under the heading “Sale Contracts”;         (cc) “Specific Conveyances” means
all conveyances, assignments, transfers, novations and other documents or
instruments that are reasonably required or desirable to convey, assign and
transfer the interest of Vendor in and to the Assets to Purchaser and to novate
Purchaser in the place and stead of Vendor with respect to the Assets;        
(dd) “Surface Rights” means all rights to use the surface of land in connection
with the Assets, including, without limitation, rights to enter upon and occupy
the surface of land on which the Tangibles and the Wells are located and rights
to cross or otherwise use the surface of land for access to the Assets,
excluding any such rights that pertain only to a well or wells other than the
Wells;

 

 

- 6 -

 

  (ee) “Take or Pay Obligations” means obligations to sell or deliver Petroleum
Substances or any of them, rights to which are granted, reserved or otherwise
conferred pursuant to the Title Documents, without being entitled in due course
to receive and retain full payment for such Petroleum Substances;         (ff)
“Tangibles” means the Facilities, office equipment located at the Slave Lake
field office, and any and all other tangible depreciable property and assets
other than the Facilities which are located within, upon or in the vicinity of
the Lands and which are used or are intended to be used to produce, process,
gather, treat, measure, make marketable or inject the Leased Substances or any
of them or in connection with water injection or removal operations that pertain
to the Petroleum and Natural Gas Rights, including without limitation any and
all gas plants, oil batteries, buildings, production equipment, pipelines,
pipeline connections, meters, generators, motors, compressors, treaters,
dehydrators, scrubbers, separators, pumps, tanks, boilers and communication
equipment (including any SCADA systems);         (gg) “Third Party” means any
Person other than Vendor and Purchaser or any of their respective Affiliates;  
      (hh) “this Agreement”, “herein”, “hereto”, “hereof” and similar
expressions mean and refer to this Petroleum, Natural Gas and General Rights
Conveyance;         (ii) “Title Documents” means, collectively, any and all
certificates of title, leases, reservations, permits, licences, assignments,
trust declarations, operating agreements, royalty agreements, gross overriding
royalty agreements, participation agreements, farm-in agreements, sale and
purchase agreements, pooling agreements and any other documents and agreements
granting, reserving or otherwise conferring rights to (i) explore for, drill
for, produce, take, use or market Petroleum Substances, (ii) share in the
production of Petroleum Substances, (iii) share in the proceeds from, or
measured or calculated by reference to the value or quantity of, Petroleum
Substances which are produced, and (iv) rights to acquire any of the rights
described in items (i) to (iii) of this definition; but only if the foregoing
pertain in whole or in part to Petroleum Substances within, upon or under the
Lands and, further, to the zones and formations set out in Schedule “A” under
the heading “Int Type / Lse No / Name” under the heading “Lse Type Lessor Type”;
        (jj) “Transaction” means the entering into of this Agreement and the
sale of the Assets by Vendor to Purchaser pursuant to this Agreement;        
(kk) “Vermilion” means Vermilion Resources;         (ll) “Vermilion PSA” means
the Amended and Restated Agreement of Purchase and Sale (Greater Utikuma Lake
Area, Alberta) between Vermilion, as vendor, and Vendor, as purchaser, made as
of July 3, 2019 and amended and restated as of August 16, 2019, and as of
January 13, 2020, and as of April 24, 2020; and

 

 

- 7 -

 

  (mm) “Wells” means all wells which have been, are or may be used in connection
with the Petroleum and Natural Gas Rights, including without limitation
producing, shut-in, abandoned, water source, water disposal and water injection
wells, the well or wells, if any, set out in Schedule “E” under the heading
“Wells”.

 

2.INTERPRETATION

 

  (q) The expressions “section”, “subsection”, “clause”, “subclause”,
“paragraph” and “Schedule” followed by a number or letter or combination thereof
mean and refer to the specified section, subsection, clause, subclause,
paragraph and schedule of or to this Agreement.         (r) The division of this
Agreement into sections, subsections, clauses, subclauses and paragraphs and the
provision of headings for all or any thereof are for convenience and reference
only and shall not affect the construction or interpretation of this Agreement.
        (s) When the context reasonably permits, words suggesting the singular
shall be construed as suggesting the plural and vice versa, and words suggesting
gender or gender neutrality shall be construed as suggesting the masculine,
feminine and neutral genders.         (t) There are appended to this Agreement
the following schedules pertaining to the following matters:

 

Schedule “A” - Lands and Petroleum and Natural Gas Rights Schedule “B” - AFEs
Schedule “C” - Facilities Schedule “D” - Sale Contracts, Joint Venture Contracts
and   CO&O Agreements  Schedule “E” - Wells

 

Such schedules are incorporated herein by reference as though contained in the
body hereof. Wherever any term or condition of such schedules conflicts or is at
variance with any term or condition in the body of this Agreement, such term or
condition in the body of this Agreement shall prevail.

 

  (jj) All losses, costs, claims, damages, expenses and liabilities in respect
of which a Party has a claim pursuant to this Agreement include without
limitation reasonable legal fees and disbursements on a solicitor and client
basis.         (u) In this Agreement, the stated knowledge, information, belief
or awareness of a Party consists only of the actual knowledge or awareness, as
the case may be, of the current officers and senior managers of such Party,
whose normal responsibilities relate to the matter in question in the course of
their normal duties, and does not include knowledge, information or belief and
awareness of any other Person or any constructive or imputed knowledge. Vendor
does not have any obligation to make inquiry of Third Parties or the files and
records of any Third Party or Governmental Authority in connection with
representations and warranties that are made to its knowledge, information,
belief or awareness.

 

 

- 8 -

 

3.CONVEYANCE

 

  (a) Vendor, for the payment to Vendor by Purchaser of 50% of the Purchase
Price (as defined in the Vermilion PSA) payable by Vendor under the Vermilion
PSA (the “Purchase Price”), the receipt of which is hereby acknowledged by
Vendor, hereby sells, assigns, transfers, conveys and sets over to Purchaser,
and Purchaser hereby purchases from Vendor, 50% of the right, title, estate and
interest of Vendor (whether absolute or contingent, legal or beneficial) in and
to the Assets, TO HAVE AND TO HOLD the same, together with all benefit and
advantage to be derived therefrom, absolutely, subject to the terms of this
Agreement.         (b) The Parties shall allocate the Purchase Price as follows:

 

Petroleum and Natural Gas Rights  90% Tangibles  10% less $10.00 Miscellaneous
Interests  $10.00

 

  (c) Vendor acknowledges the receipt of the GST payable in respect of the
Assets from Purchaser. Vendor shall remit the GST according to law. The GST
registration number of Vendor is 74733 0488 RT0001. The GST registration number
of Purchaser is ●. Purchaser shall be solely responsible for all sales taxes,
transfer taxes, fees, charges, levies or similar assessments which may be
imposed by any governmental authority and pertaining to its acquisition of the
Assets or to the circulation and registration of any specific conveyances
necessitated hereby and shall remit any such amounts to the applicable
governmental authority according to law.         (d) For the avoidance of doubt,
the Parties acknowledge that:

 

  (i) the amount and the scope of the Abandonment and Reclamation Obligations
and the Environmental Liabilities associated with the Assets are not capable of
being quantified at the time of the conveyance of the Assets herein and depend
upon numerous unknowable factors that are not within the control of the Parties;
        (ii) under Applicable Law, the Abandonment and Reclamation Obligations
and the Environmental Liabilities associated with the Assets are inextricably
linked with such Assets so that Purchaser will be liable for Abandonment and
Reclamation Obligations and Environmental Liabilities associated with the Assets
in the absence of the specific assumption of such obligations by Purchaser in
this Agreement or otherwise;         (iii) the Parties have taken the fact that
the Assets and any associated Abandonment and Reclamation Obligations and
Environmental Liabilities are inextricably linked into account in reaching this
Agreement and in establishing the Purchase Price for the Assets;         (iv)
neither the existence nor the amount of any accounting reserves for site
reclamation costs or similar matters associated with the Assets in the financial
statements or accounting records of either Party has been of any relevance to
either Party in determining any matter under this Agreement, including the
Purchase Price for the Assets;

 

 

- 9 -



 

  (v) as a result of the foregoing, the Parties agree to attribute no value to
the assumption of the Abandonment and Reclamation Obligations and the
Environmental Liabilities, nor the indemnities provided for in Articles 6 and 7,
associated with the Assets; and         (vi) the Parties agree that the Purchase
Price shall not be adjusted hereunder for any reason in relation to the
Abandonment and Reclamation Obligations and the Environmental Liabilities.

 

4.REPRESENTATIONS AND WARRANTIES OF VENDOR

 

Purchaser acknowledges that it is purchasing Vendor’s interest in and to the
Assets on an “as is, where is” basis, without representation and warranty and
without reliance on any information provided to or on behalf of Purchaser by
Vendor or any Third Party, except that and subject in all instances to Permitted
Encumbrances, Vendor makes the following representations and warranties to
Purchaser, no claim in respect of which shall be made or be enforceable by
Purchaser unless written notice of such claim, with reasonable particulars, is
given by Purchaser to Vendor within a period of twelve (12) months from the date
hereof:

 

  (a) Standing: Vendor is a corporation duly organized and validly existing
under the laws of the jurisdiction of incorporation of Vendor, is authorized to
carry on business in the Province in which the Lands are located, and now has
good right, full power and absolute authority to sell, assign, transfer, convey
and set over the interest of Vendor in and to the Assets according to the true
intent and meaning of this Agreement;         (b) Requisite Authority: the
execution, delivery and performance of this Agreement has been duly and validly
authorized by any and all requisite corporate, shareholders’ and directors’
actions and will not result in any violation of, be in conflict with or
constitute a default under any articles, charter, bylaw or other governing
document to which Vendor is bound;         (c) No Conflicts: the execution,
delivery and performance of this Agreement will not result in any violation of,
be in conflict with or constitute a default under any term or provision of any
agreement or document to which Vendor is party or by which Vendor is bound, nor
under any judgment, decree, order, statute, regulation, rule or license
applicable to Vendor;         (d) Enforceability: this Agreement and any other
agreements delivered in connection herewith constitute valid and binding
obligations of Vendor enforceable against Vendor in accordance with their terms;
        (e) No Approvals or Authorizations Required: no authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body exercising jurisdiction over the Assets is required
for the due execution, delivery and performance by Vendor of this Agreement,
other than authorizations, approvals or exemptions from requirement therefor,
previously obtained and currently in force;

 

   

 - 10 - 

 

  (f) Finders’ Fees: Vendor has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of this
Agreement or the transaction effected by it for which Purchaser shall have any
obligation or liability;         (g) Canadian Resident:  Vendor is not a
non-resident within the meaning of Section 116 of the Income Tax Act (Canada)
and the interest of Vendor in and to the Assets does not constitute all or
substantially all the property of Vendor;         (h) Title:  Vendor has not
alienated or encumbered the Assets or any part or portion thereof, Vendor has
not committed and is not aware of there having been committed any act or
omission whereby the interest of Vendor in and to the Assets or any part or
portion thereof may be cancelled or determined, and the Assets are now free and
clear of all royalty burdens, liens, penalties, conversion rights and other
claims of Third Parties, created by, through or under Vendor or of which Vendor
has knowledge;         (i) ROFRs: none of the interest of Vendor in and to the
Assets is subject to any ROFR rights created by, through or under Vendor or of
which Vendor is aware, that become operative by virtue of this Agreement or the
Transaction;         (j) No Adverse Claims: Vendor has not received notice from
any Third Party claiming an interest in and to the Assets adverse to the
interest of Vendor and Vendor has no reason to believe that any such claim may
be made;         (k) Receipt of Revenues: Vendor is receiving from Third Parties
on a timely basis, all revenues to which Vendor is entitled in connection with
the Assets;         (l) Compliance with Agreements: Vendor has not failed to
comply with, perform, observe or satisfy any term, condition, obligation or
liability which has heretofore arisen under the provisions of any of the Title
Documents or any other agreements and documents to which the Assets are subject;
        (m) No Defaults: Vendor has not received notice of default and is not,
to the knowledge, information and belief of Vendor, in any default under any
obligation, agreement, document, order, writ, injunction or decree of any court
or of any commission or administrative agency, which might result in impairment
or loss of the interest of Vendor in and to the Assets or which might otherwise
adversely affect the Assets;         (n) No Actions or Proceedings: no suit,
action or other proceeding before any court or governmental agency has been
commenced against Vendor or, to the knowledge, information and belief of Vendor,
has been threatened against Vendor or any Third Party, which might result in
impairment or loss of the interest of Vendor in and to the Assets or which might
otherwise adversely affect the Assets or any rights to, and rights to enter
upon, use or occupy the surface of any lands which are or may be used to gain
access to or otherwise use the Petroleum and Natural Gas Rights and the
Tangibles, or either of them;

 

   

 - 11 - 

 

  (o) Amounts Payable: all amounts due and payable to Third Parties prior to the
date hereof and pertaining to the Assets have been fully paid, including without
limitation (i) any and all ad valorem and property taxes, (ii) any and all
production, severance and similar taxes, charges and assessments based upon or
measured by the ownership or production of the Leased Substances or any of them
or the receipt of proceeds therefor, and (iii) all amounts due and payable in
connection with Permitted Encumbrances;         (p) Outstanding AFE’s:  in
respect of the Assets, there are no financial commitments of Vendor which are in
excess of $50,000 and which are now due or which may hereafter become due by
virtue of matters occurring or arising prior to the date hereof, other than as
set out on Schedule “B”;         (q) Licenses and Permits:  in respect of the
Assets that are operated by Vendor, if any, Vendor holds all valid licenses,
permits and similar rights and privileges that are required and necessary under
Applicable Law to operate the Assets as presently operated;         (r)
Operations:  any and all operations of Vendor, and to the knowledge, information
and belief of Vendor, any and all operations by Third Parties, on or in respect
of the Assets, have been conducted in accordance with good oil and gas industry
practices and in material compliance with all Applicable Laws and the
Regulations;         (s) Operation of Tangibles:  the Tangibles operated by
Vendor, if any, are in good and operable condition, reasonable wear and tear
excepted, and the Tangibles operated by Third Parties, if any, are in good and
operable condition, reasonable wear and tear excepted, to the knowledge,
information and belief of Vendor;         (t) Areas of Mutual Interest: there
are no active area of mutual interest provisions in any of the Title Documents
or other agreements or documents to which the Assets are subject;         (u)
Environmental Notices: Vendor is not aware of:

 

  (i) and has not received any orders or directives which relate to Abandonment
and Reclamation Obligations, Environmental Liabilities or environmental
compliance matters under the Regulations and which require any work, repairs,
construction or capital expenditures with respect to the Assets, where such
orders or directives have not been complied with in all material respects;      
  (ii) and has not received any demand or notice issued with respect to the
breach of any environmental, health or safety law applicable to the Assets,
including without limitation, respecting the use, storage, treatment,
transportation or disposition of environmental contaminants, which demand or
notice remains outstanding on the date hereof; or         (iii) any particular
existing circumstance that it reasonably believes to be material and a
reportable event under the Regulations;

 

   

 - 12 - 

 

  (v) Environmental Information: Vendor has made available to Purchaser all
information in the possession of Vendor or to which Vendor has access relevant
to environmental damage or contamination or other environmental problems
pertaining to the Assets;         (w) Sale Contracts and Joint Venture
Contracts: except for the Sale Contracts and Joint Venture Contracts,, Vendor is
not a party to and Vendor’s interest in and to the Assets is not otherwise bound
or affected by any (i) production sales contracts pertaining to the Leased
Substances or any of them that cannot be terminated on notice of 31 days or less
(without an early termination penalty or other cost), (ii) gas balancing or
similar agreements pertaining to the Leased Substances or any of them, (iii)
agreements for the transportation, processing or disposal of the Leased
Substances or any of them or substances produced in connection with the Leased
Substances or any of them, (iv) agreements for the contract operation by a Third
Party of the Assets or any of them, and (v) agreements to provide
transportation, processing or disposal capacity or service to any Third Party;  
      (x) Take or Pay Obligations: there are no Take or Pay Obligations; and    
    (y) Provision of Documents: Vendor has made available to Purchaser all Title
Documents that are in the possession or control of Vendor.

 

5.REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser makes the following representations and warranties to Vendor, no claim
in respect of which shall be made or be enforceable by Vendor unless written
notice of such claim, with reasonable particulars, is given by Vendor to
Purchaser within a period of twelve (12) months from the date hereof:

 

  (a) Standing: Purchaser is a corporation duly organized and validly existing
under the laws of the jurisdiction of incorporation of Purchaser, is authorized
to carry on business in the Province in which the Lands are located, and now has
good right, full power and absolute authority to purchase the interest of Vendor
in and to the Assets according to the true intent and meaning of this Agreement;
        (b) Requisite Authority: the execution, delivery and performance of this
Agreement has been duly and validly authorized by any and all requisite
corporate, shareholders’ and directors’ actions and will not result in any
violation of, be in conflict with or constitute a default under any articles,
charter, bylaw or other governing document to which Purchaser is bound;        
(c) No Conflicts: the execution, delivery and performance of this Agreement will
not result in any violation of, be in conflict with or constitute a default
under any term or provision of any agreement or document to which Purchaser is
party or by which Purchaser is bound, nor under any judgment, decree, order,
statute, regulation, rule or license applicable to Purchaser;         (d)
Enforceability: this Agreement and any other agreements delivered in connection
herewith constitute valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms;

 

   

 - 13 - 

 

  (e) No Approvals or Authorizations Required: no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body exercising jurisdiction over the Assets is required for the due
execution, delivery and performance by Purchaser of this Agreement, other than
authorizations, approvals or exemptions from requirement therefor, previously
obtained and currently in force;         (f) Finders’ Fees: Purchaser has not
incurred any obligation or liability, contingent or otherwise, for brokers’ or
finders’ fees in respect of this Agreement or the transaction effected by it for
which Vendor shall have any obligation or liability; and         (g) Investment
Canada Act: Purchaser is not a non-Canadian person for the purposes of the
Investment Canada Act.

 

6.INDEMNITIES FOR REPRESENTATIONS AND WARRANTIES



 

  (a) Vendor shall be liable to Purchaser for and shall, in addition, indemnify
Purchaser from and against, all losses, costs, claims, damages, expenses and
liabilities suffered, sustained, paid or incurred by Purchaser which would not
have been suffered, sustained, paid or incurred had all of the representations
and warranties contained in section 4 been accurate and truthful, provided
however that nothing in this subsection 6(a) shall be construed so as to cause
Vendor to be liable to or indemnify Purchaser in connection with any
representation or warranty contained in section 4 if and to the extent that
Purchaser did not rely upon such representation or warranty.         (b)
Purchaser shall be liable to Vendor for and shall, in addition, indemnify Vendor
from and against, all losses, costs, claims, damages, expenses and liabilities
suffered, sustained, paid or incurred by Vendor which would not have been
suffered, sustained, paid or incurred had all of the representations and
warranties contained in section 5 been accurate and truthful, provided however
that nothing in this subsection 6(b) shall be construed so as to cause Purchaser
to be liable to or indemnify Vendor in connection with any representation or
warranty contained in section 5 if and to the extent that Vendor did not rely
upon such representation or warranty.         (c) No claim under this section 6
shall be made or be enforceable by a Party unless written notice of such claim,
with reasonable particulars, is given by such Party to the Party against whom
the claim is made within a period of twelve (12) months from the date hereof.

 

7.PURCHASER’S INDEMNITIES

 

  (a) Purchaser shall be liable to Vendor for and shall, in addition, indemnify
Vendor from and against, all Losses and Liabilities suffered, sustained, paid or
incurred by Vendor which arise out of any matter or thing occurring or arising
from and after the date hereof and which relates to the Assets, provided however
that Purchaser shall not be liable to nor be required to indemnify Vendor in
respect of any losses, costs, claims, damages, expenses and liabilities
suffered, sustained, paid or incurred by Vendor which arise out of acts or
omissions of Vendor.

 

   

 - 14 - 

 

  (b) Purchaser shall see to the timely performance of all Abandonment and
Reclamation Obligations pertaining to the Assets which in the absence of this
Agreement would be the responsibility of Vendor.  Purchaser shall be liable to
Vendor for and shall, in addition, indemnify Vendor from and against, all Losses
and Liabilities suffered, sustained, paid or incurred by Vendor should Purchaser
fail to timely perform such obligations.         (c) Purchaser shall be liable
to Vendor for and shall, in addition, indemnify Vendor from and against, all
Environmental Liabilities suffered, sustained, paid or incurred by Vendor which
pertain to environmental damage or contamination or other environmental problems
pertaining to or caused by the Assets or operations thereon or related thereto,
however and by whomsoever caused, and whether such environmental damage or
contamination or other environmental problems occur or arise in whole or in part
prior to, on or subsequent to the date hereof.  Purchaser shall not be entitled
to exercise and hereby waives any rights or remedies Purchaser may now or in the
future have against Vendor in respect of such environmental damage or
contamination or other environmental problems, whether such rights and remedies
are pursuant to the common law or statute or otherwise, including without
limitation, the right to name Vendor as a third party to any action commenced by
any Third Party against Purchaser.  Without limiting the generality of the
foregoing, such environmental damage or contamination or other environmental
problems shall include (i) surface, underground, air, ground water or surface
water contamination, (ii) the abandonment or plugging of or failure to abandon
or plug any of the Wells, (iii) the restoration or reclamation of or failure to
restore or reclaim any part of the Assets, (iv) the breach of applicable
government rules and regulations in effect at any time, and (v) the removal of
or failure to remove foundations, structures or equipment.         (d)
Notwithstanding any other provision in this Agreement, Purchaser shall not be
liable to nor be required to indemnify Vendor in respect of any Losses and
Liabilities suffered, sustained, paid or incurred by Vendor in respect of which
Vendor is liable to and has indemnified Purchaser pursuant to subsection 6(a),
and Vendor shall not be liable to nor be required to indemnify Purchaser in
respect of any Losses and Liabilities suffered, sustained, paid or incurred by
Purchaser in respect of which Purchaser is liable to and has indemnified Vendor
pursuant to subsection 6(b), in both cases disregarding the time limit set out
in subsection 6(c).

 

8.FURTHER ASSURANCES

 

Each Party will, from time to time and at all times hereafter upon request,
without further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement. Until Purchaser is
novated, with respect to the interest of Vendor in and to the Assets, into the
Title Documents and any other agreements and documents to which the Assets are
subject, Vendor shall act as Purchaser’s agent (including without limitation to
serve operation notices and authorizations for expenditure) as Purchaser
reasonably and lawfully directs. Purchaser shall be liable to Vendor and shall,
in addition, indemnify Vendor from and against, all losses, costs, claims,
damages, expenses and liabilities suffered, sustained, paid or incurred by
Vendor arising in connection with all acts or omissions of Vendor in its
capacity as agent of Purchaser to the extent such acts and omissions were
expressly or impliedly authorized by Purchaser.

 

   

 - 15 - 

 

9.NO MERGER

 

The covenants, representations, warranties and indemnities contained in this
Agreement shall be deemed to be restated in any and all assignments,
conveyances, transfers and other documents conveying the interests of Vendor in
and to the Assets to Purchaser, subject to any and all time and other
limitations contained in this Agreement. There shall not be any merger of any
covenant, representation, warranty or indemnity in such assignments,
conveyances, transfers and other documents notwithstanding any rule of law,
equity or statute to the contrary and such rules are hereby waived.

 

10.ENTIRE AGREEMENT

 

The provisions contained in any and all documents and agreements collateral
hereto shall at all times be read subject to the provisions of this Agreement
and, in the event of conflict, the provisions of this Agreement shall prevail.
No amendments shall be made to this Agreement unless in writing, executed by the
Parties. This Agreement supersedes all other agreements, documents, writings and
verbal understandings among the Parties relating to the subject matter hereof
and expresses the entire agreement of the Parties with respect to the subject
matter hereof.

 

11.SUBROGATION

 

The assignment and conveyance effected by this Agreement is made with full right
of substitution and subrogation of Purchaser in and to all covenants,
representations, warranties and indemnities previously given or made by others
in respect of the Assets or any part or portion thereof.

 

12.GOVERNING LAW

 

This Agreement shall, in all respects, be subject to, interpreted, construed and
enforced in accordance with and under the laws of the Province of Alberta and
applicable laws of Canada and shall, in all respects, be treated as a contract
made in the Province of Alberta. The Parties irrevocably attorn and submit to
the exclusive jurisdiction of the courts of the Province of Alberta and courts
of appeal therefrom in respect of all matters arising out of or in connection
with this Agreement.

 

13.ENUREMENT

 

This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective administrators, trustees, receivers, successors and
assigns.

 

14.TIME OF ESSENCE

 

Time shall be of the essence in this Agreement.

 



   

 - 16 - 

 

15.NOTICES

 

The addresses for service of the Parties shall be as follows:

 

Vendor - Blue Sky Resources Ltd.   300, 840 - 6th Avenue SW   Calgary, AB T2P
3E5       Attention: President   Email: ilyas@blueskyep.com     Purchaser -
Petrolia Canada Corporation   335, 1500 – 14th Street SW   Calgary, AB T3C 1C9  
    Attention: Sr. Vice President   Email: Quinten.B@PetroliaCanada.ca

 

All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered as follows:

 

  (a) by personal service on a Party at the address of such Party set out above,
in which case the item so served shall be deemed to have been received by that
Party when personally served;         (b) by email, in which case for such
notice to be effective, at least one representative of each Party addressee must
acknowledge receipt of such email (provided that an automated response from the
email account or server of the intended recipient does not constitute an
affirmative reply) and the notice must be in portable document format (pdf); or
        (c) except in the event of an actual or threatened postal strike or
other labour disruption that may affect mail service, by mailing first class
registered post, postage prepaid, to a Party at the address of such Party set
out above, in which case the item so mailed shall be deemed to have been
received by that Party on the fifth day following the date of mailing (the date
of mailing being the day immediately prior to the postmarked date of the
envelope containing the notice, communication or statement or if the subject
envelope has been lost or destroyed, the date of such notice, communication or
statement or if undated the date of the transmittal letter accompanying the
same).

 

A Party may from time to time change its address for service or its email
address or both by giving written notice of such change to the other Party.

 

16.NO ADJUSTMENTS

 

Notwithstanding any other provision in this Agreement, there shall be no
adjustments made between the Parties in respect of benefits and obligations of
any kind and nature relating to the operation of the Assets conveyed pursuant to
this Agreement, including without limitation maintenance, development, operating
and capital costs, government incentives and administration fees, royalties and
other burdens, and proceeds from the sale of production, whether accruing,
payable or paid and received or receivable.

 

   

 - 17 - 

 

17.LIMIT OF LIABILITY

 

In no event shall the liability of Vendor to Purchaser in respect of claims of
Purchaser arising out of or in connection with this Agreement exceed, in the
aggregate, the Purchase Price.

 

18.REGISTRATION OF SPECIFIC CONVEYANCES

 

Forthwith after the date hereof, Purchaser shall at its cost circulate and
register, as the case may be, all conveyances, assignments, transfers, novations
and other documents or instruments in respect of the Assets and that by their
nature may be circulated or registered, provided that Vendor shall at
Purchaser’s cost register all Assignments of Dispositions (Alberta Crown Surface
Rights) and Transfer Forms (Alberta Crown Sub-Surface Rights).

 

19.COUNTERPARTS AND ELECTRONIC TRANSMISSION

 

This Agreement may be executed in several counterparts, each of which when so
executed shall be deemed to be an original, and such counterparts shall
constitute one and the same instrument, and notwithstanding the date of
execution, shall be deemed to bear date as of the date of this Agreement. This
Agreement shall be considered properly executed by either Party if executed and
transmitted by facsimile or other electronic means to the other Party. A valid
and binding contract shall arise if and when counterpart execution pages are
executed and delivered by Vendor and Purchaser.

 

IN WITNESS WHEREOF the Parties have executed and delivered this Agreement as of
the date first above written.

 

BLUE SKY RESOURCES LTD.



  PETROLIA CANADA CORPORATION         Per: /s/ Ilyas Chaudhary   Per: /s/ James
Edward Burns                   Per:     Per:  

 

   

 



 